Title: To Thomas Jefferson from John Boyle, 5 March 1808
From: Boyle, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     House of Representatives March the 5th 1808
                  
                  Since I had the pleasure of seeing you I have received the inclosed letter together with several others from respectable characters in Kentucky recommending in strong terms Mr Wickliff as a fit person to fill the vacancy occasioned by the resignation of Mr Bibb—I present Mr Clays letter to you because you are acquainted with him personally & know his capacity to judge of the fitness of Mr Wickliff to perform the duties of the office of Attorny
                  With Sentiments of the highest respect & esteem I have the honour to be your obt. St
                  
                     John Boyle 
                     
                  
               